Citation Nr: 1340009	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  13-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Previous rating decisions dated in September 2009, June 2010, and June 2011 denied service connection for lung cancer.  The June 2011 notice letter accompanying the June 2011 rating decision informed the Veteran of his appellate rights.  Within the one-year appeal period, the Veteran did not submit a notice of disagreement, or documentation constituting new and material evidence with respect to the denied claim.  Thus, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  In December 2012, however, additional service personnel records dated during the Veteran's military service were associated with the claims file.  Review of these records reveals that they concern the Veteran's service aboard the U.S.S. OKLAHOMA CITY and are thus relevant to his claim for service connection as they address the question of herbicide exposure.  On that basis, the issue of entitlement to service connection for lung cancer must be reconsidered.


FINDING OF FACT

The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having lung cancer.


CONCLUSION OF LAW

Lung cancer was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  VA regulations also provide that, if a veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for several medical conditions, including lung cancer.  38 C.F.R. §§ 3.307, 3.309. 

The evidence reveals that the Veteran served in Vietnam for the purposes of the controlling regulations.  His service personnel records reveal that he served aboard two different ships, one of which was the U.S.S. OKLAHOMA CITY, on which he served from October 1970 to December 1971.  The February 2009 response from the National Personnel Records Center confirmed that the OKLAHOMA CITY was in the official waters of Vietnam during several lengths of time in 1970 and 1971.  The Defense Personnel Records Information System (DPRIS) also indicates that at least for a third of the year 1971, the OKLAHOMA CITY was located close to the shore of the Republic of Vietnam, to include nearby Search and Rescue locations.

To that end, the Veteran asserted that his service aboard the OKLAHOMA CITY involved a job as part of the "Captain's Gig," or assisting in transport of the ship's captain or other high-ranking official on a smaller boat to shore, to include going ashore when his responsibilities in that capacity required him to do so.  He has submitted photographic evidence of himself pictured with this smaller boat, and while this itself does not establish that the Veteran went ashore as part of his responsibilities with the Captain's Gig, it is probative to establish that this was part of his regular duties.  To that end, his service personnel records, specifically his performance evaluation for the period September 1971 to December 1971, reflect that he had service as part of the "Captain's Gig," which is consistent with and corroborates his account of setting foot on land in Vietnam.  Further, nothing in the Veteran's service personnel records, which are complete and detailed, contradicts the premise that the Captain's Gig was his assigned responsibility during his 14 months aboard the OKLAHOMA CITY.

After thorough consideration, the Board finds that the evidence is sufficient to establish that the Veteran's duties with respect to the Captain's Gig would likely have periodically required him to go ashore with the captain or other high-ranking officer of the OKLAHOMA CITY.  Thus, it is established that for the purposes of the controlling regulations, he had in-country service in Vietnam.  Thus, there being a presumption of herbicide exposure, and a current diagnosis of lung cancer that VA regulations list among the list of diseases presumptively linked to herbicide exposure, the Board finds that service connection for lung cancer is warranted.


ORDER

Service connection for lung cancer is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


